 


109 HRES 84 IH: Providing that the Department of Commerce and the International Trade Commission should, in conducting 5-year sunset reviews of antidumping or countervailing duties on steel products, take into account, and report on, the impact of such duties on steel-consuming manufacturers and the overall economy.
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 84 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Knollenberg submitted the following resolution; which was referred to the Committee on Ways and Means 
 
RESOLUTION 
Providing that the Department of Commerce and the International Trade Commission should, in conducting 5-year sunset reviews of antidumping or countervailing duties on steel products, take into account, and report on, the impact of such duties on steel-consuming manufacturers and the overall economy. 
 
Whereas virtually every American is affected by the price of steel through the products they buy, such as auto parts, appliances, automobiles, lawn and garden equipment, household goods, electronic equipment, and other items that contain steel; 
Whereas both a strong domestic steel industry and a strong domestic manufacturing base are vital to our national defense and economic security; 
Whereas the deterioration of the domestic steel-consuming industry would reduce the customer base for domestically produced steel; 
Whereas antidumping and countervailing duty laws are an appropriate avenue of relief, when applied in an objective and fair manner, for domestic steel companies injured by dumped or subsidized imports; 
Whereas antidumping and countervailing duty laws covering imported steel affect not only the domestic producers and foreign industry, but also the domestic steel-consuming industry, which employs more than 10,000,000 Americans; 
Whereas the prices of steel products are at artificially high levels in the United States, higher than elsewhere in the world, thereby harming the global competitiveness of steel-consuming manufacturers in the United States; 
Whereas businesses in the United States that rely on steel products are suffering significant hardships, including job losses, plant closings, and bankruptcies, due in part to distortions in the steel market that have led to decreased availability, reduced quality, delayed deliveries, and higher prices; 
Whereas steel tariffs imposed under section 201 of the Trade Act of 1974 provided an environment under which steel-producing companies were able to consolidate, streamline their cost structure, and regain competitiveness and profitability in the global steel-producing market; 
Whereas the Department of Commerce and the International Trade Commission conduct 5-year sunset reviews of antidumping and countervailing duty orders to determine whether lifting those orders is likely to lead to continuing or recurring material injury to the domestic steel industry within a reasonably foreseeable time; 
Whereas the Department of Commerce and the International Trade Commission, in conducting sunset reviews of antidumping and countervailing duty orders on steel products, have the discretion to take into account, and report on, the impact of antidumping or countervailing duties on steel-consuming manufacturers and the overall economy; 
Whereas the International Trade Commission, in conducting its March 2, 2005, sunset review hearing on hot-rolled steel products from Brazil, Japan, and Russia (Invs. 701–TA–384 and 731–TA–806–808 (Review)), should take into account, and report on, the impact of antidumping duties on steel-consuming manufacturers and the overall economy; 
Whereas the International Trade Commission, in conducting its April 26, 2005, sunset review hearing on stainless steel sheet and strip from France, Germany, Italy, Japan, Korea, Mexico, Taiwan, and the United Kingdom (Invs. 701–TA–380–382 and 731–TA–797–804 (Review)), should take into account, and report on, the impact of antidumping duties on steel-consuming manufacturers and the overall economy; and 
Whereas giving a voice to all who are affected by antidumping and countervailing duties is an issue of fundamental fairness: Now, therefore, be it 
 
That the Department of Commerce and the International Trade Commission should, in conducting 5-year sunset reviews of antidumping or countervailing duties on steel products, use their authority to take into account, and report on, the impact of such duties on steel-consuming manufacturers and the overall economy. 
 
